Citation Nr: 1727906	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  16-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).  

The Veteran requested a hearing before a Veterans Law Judge.  Following a July 2017 prehearing conference, the Veteran stated that he would waive his hearing request and his request for and increased rating for PTSD if TDIU was granted.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (e) (2016).


FINDING OF FACT

The Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.16(a), 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran meets the schedular criteria for entitlement to TDIU; there is no need to discuss entitlement to TDIU on an extraschedular basis.

The Board notes that the ultimate question of whether a veteran is capable of substantially gainful employment is a legal determination for VA adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, VA examiners' conclusions as well as those of private medical professionals or vocational experts are not dispositive.  However, the observations of these professionals may provide probative evidence as to a veteran's ability to obtain and maintain employment consistent with his or her education and experience.

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of his posttraumatic stress disorder (PTSD).  As an initial matter, the Board notes that the Veteran is currently rated at 70 percent disabled due to his service-connected PTSD.

Regarding the Veteran's work history, in a May 1998 VA treatment note, the Veteran reported that he last worked full time in October 1997 for an air conditioning repair company. 

In January 1998, the Veteran was awarded a nonservice-connected pension from VA.

In an October 2009 VA treatment note, the examiner recorded that the Veteran was not currently employed, that he last worked in 1997, and that he has had many jobs since leaving the military, some of which he lost due to anger issues.

In a December 2011 initial VA examination for PTSD, the examiner recorded that the Veteran has a "sketchy work record following the military, he lost many jobs due to arguments and at least on one occasion due to a physical altercation with another employee; did manufacturing work, heating and air conditioning and briefly worked as a telephone lineman; has been unemployed (disabled) since 1999.  Receives a pension from the VA."

In a June 2012 VA PTSD addendum treatment note, the psychiatrist wrote, "In my opinion this patient's symptoms of PTSD and depression are of such a magnitude he cannot maintain gainful employment."

In a March 2016 vocational assessment, the interviewer reported a summary of the Veteran's work history.  The longest period of time that the Veteran was employed was for five years in the 1970s as sheet metal fabricator.  He was terminated from that job after yelling at his district manager.  Throughout the 1980s the Veteran held positions in manufacturing, but was let go after getting into fights with co-workers and supervisors.  In the 1990s the Veteran attempted self-employment and went to school to become a certified heating and air conditioning (HVAC) mechanic.  He was able to work for a few months in this field, but got into a verbal and almost physical altercation with the owner of the HVAC business, and was fired.  The Veteran attempted self-employment after this termination, but "experienced significant stress talking to potential customers and struggled to interact with others without becoming agitated and angry."  The vocational expert concluded that the Veteran would likely have difficulty with all the basic requirements for maintaining substantially gainful employment due to his PTSD symptoms.

Regarding the Veteran's PTSD symptoms and his ability to function, the Board initially notes that the Veteran was twice involuntarily committed in 2010 for hallucinations, being delusional and suicidal.  He and his wife both relate (June 2012 statements) that if he does not take his prescribed medicines, he becomes disoriented, delusional, and suffers from hallucinations.

His VA examiners routinely described his symptoms as difficulty sleeping, night sweats, being easily irritated and having outbursts of anger, avoiding crowds, being generally anxious, being hypervigilant, having an exaggerated startle response, and having difficulty with short-term memory and concentration.  In a September 2012 VA examination, the physician noted that the Veteran's PTSD symptoms "cause clinically significant distress or impairment in social, occupational, or other areas of functioning."

In sum, the Board observes that the Veteran has not worked steadily in over twenty years.  Furthermore, the Board finds the Veteran's statements about the impact of his PTSD symptoms on his ability to work credible.  Moreover, the Board observes that VA documentation corroborates the Veteran's statements regarding his work history and his symptomology.  Based on the foregoing, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and therefore, a TDIU is warranted.

Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney, has withdrawn the claim of increased evaluation for his PTSD from appellate consideration if TDIU were granted.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the Veteran's PTSD disability.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

ORDER

Entitlement to a total disability rating based on individual unemployability is granted.

The appeal of the claim for an increased evaluation for PTSD is dismissed.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


